Exhibit 10.2

SECOND AMENDMENT TO THE

MOODY’S CORPORATION

CAREER TRANSITION PLAN

The final paragraph of Section 1.3 of the Moody’s Corporation Career Transition
Plan is hereby amended as follows, effective as of the date this Second
Amendment is adopted:

Notwithstanding the foregoing, an “Eligible Employee” shall not include any
individual: (A) (i) designated by the Participating Company as a casual,
seasonal, hourly, temporary, or limited duration employee; (ii) designated by
the Participating Company as a leased employee; (iii) designated by the
Participating Company as an “independent contractor”; or (iv) as to whom the
Participating Company does not withhold income taxes; any such individual shall
not be an Eligible Employee even if he or she is later retroactively
reclassified or recharacterized as a common-law employee of the Participating
Company during all or any part of such period pursuant to applicable law or
otherwise; (B) who pursuant to an individual employment contract, offer letter
or otherwise is or may be entitled to receive severance from the Participating
Company other than pursuant to this Plan and does not waive and relinquish that
entitlement in a writing that is in form and substance satisfactory to the
Participating Company; or (C) who is otherwise designated by the management of
the Participating Company (in its sole discretion) to be ineligible to
participate in the Plan.